DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response filed on 06/28/2022.
Claims 1, 8, 16, and 17 have been amended.
Claims 6 and 14 have been cancelled.
Claims 1-5, 7-13, and 15-20 are currently pending and have been examined.


















Response to Arguments

The Examiner recognizes that “[a]arguments made during the prosecution of a patent application are given the same weight as claim amendments.”  Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 979, 977, 52 USPQ2d 1109, 1113 (Fed. Cir. 1999).

Claim Interpretation
After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.
Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Arguments and Assertions by the Applicant
Applicant’s arguments received 06/28/2022 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.  

Applicant’s amendments, with respect to the rejection of claims 1-5, 7-13, and 15-20 under 35 U.S.C. 101 have been fully considered and are not persuasive. The rejections of claims 1-5, 7-13, and 15-20 under 35 U.S.C. 101 have been updated to conform to current guidelines and maintained accordingly.

The relevant question is whether the claims do more than collect, store, display, and compare data to optimize online electronic content delivery objective on a generic computer. This does not appear to be the case. 

Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer to obtain data, use data to identify other data, and filtering data are some of the most basic functions of a computer. Moreover, the technical solution described in this invention does not alter hardware structure or its routine, does not transform the character of the information being processed, does not identify a novel source or type of data, does not advance the functionality of a computer as a tool, and does not incorporate specific rules enabling the computer to accomplish innovative utilities. Therefore the claims are not significantly more than recitations of a judicial exception. In summary, each step does no more than require a common computer to perform universal computer functions.  Ergo, the claims are directed to using a computer as a tool to follow instructions.

Considered as an ordered combination, the computer components of petitioner's method, system, and/or computer readable medium add nothing that is not already present when the steps reconsidered separately. Viewed as a whole, the method, system, and/or computer readable medium claims simply recite the concept of analyzing storing data in the form of digital data, comparing/categorizing data, and displaying the data.

The method, system, and/or computer readable medium claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea of organizing and analyzing data using some unspecified, generic computer. Consequently, that is not enough to transform an abstract idea into a patent-eligible invention.

As in TLI, Applicant’s claims are “not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combing the two.” See TLI Communications LLC v. A.V. Automotive, LLC, (Fed. Cir. 2016). “The specification does not describe a new telephone, a new server, or a new physical combination of the two. The specification fails to provide any technical details for the tangible components, but instead predominantly describes the system and methods in purely functional terms.” Id. "Instead, the claims, as noted, are simply directed to the abstract idea of classifying and storing digital images in an organized manner." Id.

The claims in this case fall into a familiar class of claims “directed to” a patent-ineligible concept. The focus of the asserted claims, as illustrated by the claims, is on collecting information, analyzing it, displaying certain results of the collection and analysis and sending instruction to implement result. The outer limits of “abstract idea” need not be defined, nor at this stage exclude the possibility that any particular inventive means are to be found somewhere in the claims, to conclude that these claims focus on an abstract idea - and hence require stage-two analysis under §101.  Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003). Accordingly, the courts have treated, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). 

In a similar vein, the courts have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Communications, 823 F.3d at 613; Digitech, 758 F.3d at 1351; Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972).  In addition, merely  presenting  the  results  of  abstract  processes  of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014).



In this case, the claims are clearly focused on the combination of those abstract-idea processes. This invention claims a process of gathering and analyzing information of a specified content, processing that data, then displaying the results, without any particular or asserted inventive technology for performing those functions. They are therefore directed to an abstract idea.

For stage 2 of the analysis, merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from §101 undergirds the information-based category of abstract ideas.

Referring to Electric Power Group, LLC v. Alstrom S.A., the claims in this case do not even require a new source or type of information, or new techniques for analyzing it. See, e.g., US Patent 8,401,710 B2 (Budhraja et. al.), col. 8, lines 51–62 (referring to existing phasor data sources); J.A. 6969–71 (describing workings and history of phasor data use); Electric Power Group Br. at 21–22; Reply Br. at 5 (new algorithms not claimed). As a result, the claims do not require an inventive set of components or methods, such as measurement devices or techniques that would generate new data. They do not invoke any novel inventive programming. Merely requiring the selection and manipulation of information—to provide a “humanly comprehensible” amount of information useful for users, Reply Br. at 6; Electric Power Group Br. at 14–15—by itself does not transform the otherwise-abstract processes of information collection and analysis.

With regard to claims  2, 3, 4, 10, 12, 18, the common knowledge declared to be well-known in the art is hereby taken to be admitted prior art because the Applicant  either failed to traverse the Examiner’s assertion of OFFICIAL NOTICE or failed to traverse the Examiner’s assertion of OFFICIAL NOTICE adequately.  See MPEP §2144.03.  To adequately traverse the examiner’s assertion of OFFICIAL NOTICE, the Applicant  must specifically point out the supposed errors in the Examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.  A general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of OFFICIAL NOTICE would be inadequate.  Support for the Applicant’s assertion of should be included.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patent eligible subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  

Step 1: 
The claims recite a process, system, apparatus, article of manufacture, and/or a nontransitory storage medium with instructions, all of which are statutory categories.
Step 2A (prong 1):
Claim 1 (representative of claims 8 and 17):
The claim limitations are grouped as shown immediately following.  In this case, advertising, marketing, sales activities or behaviors, and/or managing personal behavior, relationships, or interactions between people are identified:
A method, comprising:
receiving a participation request from a content deployment platform that includes a participation identifier and an authentication token, wherein the participation identifier is indicative of a current view number of an advertisement presented to a user; (Certain Methods Of Organizing Human Activity - commercial or legal interactions including agreements in the form of advertising, marketing or sales activities or behaviors)
validating the authentication token; (Certain Methods Of Organizing Human Activity - commercial or legal interactions including agreements in the form of advertising, marketing or sales activities or behaviors)
generating a plurality of pre-selected winning participation numbers for the advertisement, wherein the plurality of pre-selected winning participation numbers correspond to unique user requests for the advertisement and the plurality of pre- selected winning participation numbers being randomly selected from a set of participation numbers using a random number generator; (Certain Methods Of Organizing Human Activity - commercial or legal interactions including agreements in the form of advertising, marketing or sales activities or behaviors)
comparing the participation identifier to the plurality of pre-selected winning participation numbers; (Certain Methods Of Organizing Human Activity - commercial or legal interactions including agreements in the form of advertising, marketing or sales activities or behaviors)
determining that a user is a winner or loser of a game based on the participation identifier matching a pre-selected winning participation number for the advertisement; (Certain Methods Of Organizing Human Activity - commercial or legal interactions including agreements in the form of advertising, marketing or sales activities or behaviors)
transmitting a message to the content deployment platform to inform the user that the user is a winner or a loser. (Certain Methods Of Organizing Human Activity - commercial or legal interactions including agreements in the form of advertising, marketing or sales activities or behaviors)
Additional dependent claims do not appear remedy the deficiency.

Step 2A (prong 2): 
Claim 1 (representative of claims 8 and 17):
…a system
…a processor
…a memory
These remaining claim limitations are delineated as shown immediately preceding.  The abstract idea is not integrated into a practical application. There are no improvements to the functioning of a computer, other technology or technical field, a particular machine is not cited, nothing is transformed to a different state or thing, the abstract idea is not more than a drafting effort designed to monopolize the abstract idea. The claim merely uses a computer as a tool to perform the abstract idea, which is generally linked to a particular field of use, in this case, marketing and advertising.


Step 2B:
The claim limitations does not provide an Inventive Concept. The claim limitations do not recite additional elements that amount to significantly more that the abstract idea because the additional elements of the system comprising a computer processor, computer readable storage medium with instructions, and a memory configured to store information, each recited at a high level of generality in a computer network which only perform the universal computer functions of accessing, receiving, storing, and processing data, transmitting and presenting information. Taking the elements both individually and as an ordered combination, the function performed by the computer at each step of the process is purely orthodox. Using a computer to obtain and display data are some of the most basic functions of a computer. As shown, the individual limitations claimed are some of the most rudimentary functions of a computer. The technical solution described in this invention does not alter hardware structure or its routine, does not transform the character of the information being processed, does not identify a novel source or type of data, does not advance the functionality of a computer as a tool, and does not incorporate specific rules enabling the computer to accomplish innovative utilities. In summary, the individual step and/or component does no more than require a general computer to perform standard computer functions. 













Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Claims 1, 5-9, 11, 13-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (USPGP 2017/0106290 A1) hereinafter PIERCE, in view of Bailey et al. (US 9,990,487 B1), hereinafter BAILEY.

Claims 1, 8, 17:
PIERCE as shown below discloses the following limitations:
receiving a participation request from the content deployment platform that includes a participation identifier and an authentication token, wherein the participation identifier is indicative of a current view number of an advertisement presented to the user; (see at least paragraphs abstract, 0039, 0130, 0132; Table 1; 0085, 0114)
validating the authentication token; (see at least paragraphs 0064; Table 1)
determining that a user is a winner or loser of a game based on the participation identifier matching a pre-selected winning participation number for the advertisement; (see at least paragraphs 0041, 0042, 0046, 0119)
transmitting a message to the content deployment platform to inform the user that the user is a winner or a loser. (see at least paragraphs 0090, 0114, 0119)
PIERCE does not specifically disclose the following limitations, but BAILEY as shown does:
generating a plurality of pre-selected winning participation numbers for the advertisement, wherein the plurality of pre-selected winning participation numbers correspond to unique user requests for the advertisement and the plurality of pre-selected winning participation numbers being randomly selected from a set of participation numbers using a random number generator; (see at least column 17, lines 1-16; column 17, line 57 to column 18, line 8; column 9, line 59 to column 10, line 6)
comparing the participation identifier to the plurality of pre-selected winning participation numbers; (see at least column 17, lines 1-16; column 17, line 57 to column 18, line 8; column 9, line 59 to column 10, line 6)
In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of PIERCE with the technique of BAILEY because, “One skilled in the art of financial technology and online, networked video games will see multiple new approaches in pay-to-play gaming, prize-based gaming, match creation and maintenance, participant identification, and conditional prize distribution, including surprise-and-delight prizing based on participants meeting certain conditions. One skilled in the art will also see multiple new approaches to spectator involvement in match play, including spectator wagering and spectator prizing.” (PIERCE: paragraph 0030).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, the prior art of record teaches a base device, product, or method similar or analogous to the claims.  Design incentives or market forces would have prompted change to the base device.  Known variations or principles would meet the difference between the claimed invention and the prior art and the implementation would have been predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 5, 13:
PIERCE/BAILEY discloses the limitations as shown in the rejections above.  PIERCE further discloses validating the user using a user validation process.  See at least paragraphs 0064; Table 1.

Claims 6, 14:
PIERCE/BAILEY discloses the limitations as shown in the rejections above.  PIERCE further discloses:
generating a plurality of pre-selected winning participation numbers for the advertisement, wherein the plurality of pre-selected winning participation numbers correspond to unique user requests for the advertisement; 
comparing the participation identifier to the plurality of pre-selected winning participation numbers. 
See at least paragraphs 0041, 0042, 0046, 0119.


Claims 7, 15, 19:
PIERCE/BAILEY discloses the limitations as shown in the rejections above.  PIERCE further discloses:
authenticating the user;
transmitting an authentication token to a content deployment platform; and 
receiving the authentication token as a part of the participation request.
authenticating the user includes evaluating an authentication token that was provided to the user after a login event.
See at least paragraphs abstract, 0039, 0130, 0132; Table 1; 0080, 0085, 0114.

Claims 9, 16, 20:
PIERCE/BAILEY discloses the limitations as shown in the rejections above.  PIERCE further discloses:
the content deployment platform and the system are communicatively coupled over an application programming interface. 
the content delivery platform includes any of a website, an application that executes on a mobile device, a voice service, or combinations thereof.
delivering the content to the user.
See at least Figure 13 as well as associated and related text.

Claim 11:
PIERCE/BAILEY discloses the limitations as shown in the rejections above.  PIERCE further discloses the pre-selected winning participation numbers are generated prior to providing the advertisement.    See at least paragraphs 0040, 0058.






Claims 2, 3, 4, 10, 12, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over PIERCE/BAILEY and further in view of Examiner’s OFFICIAL NOTICE.

Claims 2, 3, 10:
PIERCE/BAILEY discloses the limitations as shown in the rejections above.  PIERCE further discloses the following limitations:
the participation request is generated after an advertisement has been presented to the user.
the participation request is transmitted at an end of the advertisement.
the content deployment platform: presents an advertisement to the user; determines that the user has completely consumed the advertisement; and generates the participation request after the advertisement has been completely consumed.
However, the Examiner takes OFFICIAL NOTICE that it is old and well known in the online advertising arts to grant an award or reward only after completing a task.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of a post-advertisement reward with the technique of PIERCE/BAILEY because there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).




Claims 4, 12:
PIERCE/BAILEY discloses the limitations as shown in the rejections above.  PIERCE/BAILEY further discloses the following limitations transmitting an advertisement for display on the content deployment platform.  See at least figure 4A as well as associated and related text.  PIERCE/BAILEY does not specifically disclose determining that the advertisement has been played until an end of the advertisement, wherein the participation request is received at the end of the advertisement.  However, the Examiner takes OFFICIAL NOTICE that it is old and well known in the online advertising arts to grant an award or reward only after completing a task.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of a post-advertisement reward with the technique of PIERCE/BAILEY because there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).










Claim 18:
PIERCE/BAILEY discloses the limitations as shown in the rejections above.  PIERCE/BAILEY further discloses authenticating the user after the determining that the participation identifier matches one of the plurality of pre-selected winning participation numbers See at least paragraphs abstract, 0039, 0130, 0132; Table 1; 0085, 0114.  PIERCE/BAILEY does not specifically disclose …but prior to transmitting the message to the user indicating that the user is a winner of a prize.  However, the Examiner takes OFFICIAL NOTICE that it is old and well known in the online advertising arts to grant an award or reward only after completing a task.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of a post-advertisement reward with the technique of PIERCE/BAILEY because there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
EPICGAMES.  Auth Interface - Interface to handle verification of user accounts, including login and logout functionality. (20 March 2019).  Retrieved online 28 December 2021.   https://dev.epicgames.com/docs/services/en-US/EpicAccountServices/AuthInterface/index.html
Microsoft.  Authentication - Login With Game Center.  (06 March 2019).  Retrieved online 28 December 2021.   https://docs.microsoft.com/en-us/rest/api/playfab/client/authentication/login-with-game-center?view=playfab-rest
Kurt Alfred Kluever. “Evaluating the usability and security of a video CAPTCHA.” (2008).  Retrieved online 09/05/2022.  https://www.cs.rit.edu/~rlaz/files/Kluever-MScThesis.pdf

Foreign Art:
HOUSE LARRY et al.  TOURNAMENT MANAGER FOR USE IN CASINO GAMING SYSTEM DOCUMENT ID. (AU 201/3213728 A1)
HOFTBERG STEVEN. GAME THEORETIC PRIORITIZATION SCHEME FOR MOBILE AD HOC NETWORKS PERMITTING HIERARCHAL DEFERENCE. (WO 2006/029297 A2)
ABELOW DANIEL H.  REALITY ALTERNATE. (WO 2011/149558 A2)







Applicant’s amendment filed on 06/28/2022 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).




Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)